Citation Nr: 0101460	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-05 840A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether the appellant is entitled to an extension of her 
delimiting date beyond June 24, 1993, for Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from June 1948 to December 
1953.  The appellant is his spouse.  Her appeal comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1994 rating decision of the San Diego, California, Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant applied for an extension of her delimiting 
date for Chapter 35 benefits within one year after the last 
date of the delimiting period.  

2.  The appellant, in response to the VA's request, has 
submitted evidence showing that she was prevented from 
initiating or completing a chosen program of education within 
the otherwise applicable period of eligibility because of a 
physical or mental disability that did not result from her 
own willful misconduct.  

3.  The appellant is otherwise eligible for Chapter 35 
benefits based on her status as the spouse of a veteran rated 
permanently and totally disabled. 


CONCLUSION OF LAW

The evidence satisfies criteria for an extension of the 
appellant's delimiting date beyond June 24, 1993, for DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 
C.F.R. §§ 21.3021, 21.3041, 21.3046, 21.3047 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1981, the RO determined that the veteran was 
permanently and totally disabled.  The RO notified the 
veteran of this fact and of his dependents' eligibility for 
Chapter 35 benefits in June 1983.  However, the RO did not 
receive a claim for Chapter 35 benefits from the veteran's 
spouse, the appellant, until October 1993.  In May 1994, the 
RO denied this claim on the basis that the appellant's 
delimiting date of June 24, 1993 had passed.  The appellant 
asserts that her delimiting date should be extended on the 
basis that, since May 1986, when she was involved in a car 
accident, medical problems precluded her from pursuing an 
education.  

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 pertaining to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 23769 
(1999).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, however, the amendments 
that went into effect on June 3, 1999 did not substantively 
change any of the regulations applicable to the appellant's 
claim.  They provide that basic eligibility for Chapter 35 
benefits is established in one of several ways, including 
being a spouse of a veteran who has a permanent and total 
disability evaluation.  38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 21.3021(a)(3)(i) (2000).  The beginning 
date of the 10-year period of eligibility for a spouse of a 
veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of 
the evaluation or the date of notification of such 
evaluation, whichever is more advantageous to the spouse.  38 
U.S.C.A. § 3512(b)(1)(A) (West 1991); 38 C.F.R. 
§ 21.3046(a)(2)(ii) (2000).  In this case, the RO assigned 
June 24, 1993 as the appellant's delimiting date for Chapter 
35 benefits based on the date the veteran was notified of his 
permanent and total disability evaluation.

The period of Chapter 35 eligibility may be extended only as 
provided in paragraph (d) of 38 C.F.R. § 21.3046 (2000) or 38 
C.F.R. § 21.3047.  Under 38 C.F.R. § 21.3047, an eligible 
spouse shall be granted an extension of the applicable period 
of eligibility as otherwise determined by section 21.3046 
provided the spouse: 
(1) applies for the extension within the appropriate time 
limit; (2) was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
period of eligibility because of a physical or mental 
disability that did not result from the willful misconduct of 
the eligible spouse or surviving spouse; (3) provides VA with 
any requested evidence tending to show that the requirements 
of (2) have been met, and (4) is otherwise eligible for 
payment of educational assistance for the training pursuant 
to the provisions of Chapter 35, Title 38, United States 
Code.  38 C.F.R. § 21.3047 (2000).  Application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is latest.  38 U.S.C.A. § 3512(b)(2) (West 1991).

The appellant in this case applied for an extension of her 
delimiting date in November 1993, within the time limit 
allowed by law.  In addition, in response to a March 1994 
request from the VA, she submitted a March 1994 letter from 
James C. Strazzeri, M.D., reflecting that he had been 
treating the appellant for medical problems since March 1988, 
that the appellant was unable to pursue education and 
employment opportunities from March 1988 to November 1993, 
and that thereafter, she had begun to attend school on a 
part-time basis.  Considering these facts in conjunction with 
the fact that the appellant is otherwise eligible for Chapter 
35 benefits based on her status as a spouse of a veteran who 
is rated permanently and totally disabled, the Board finds 
that the record satisfies the criteria for an extension of 
the appellant's delimiting date under 38 C.F.R. § 21.3047 
(2000).  The appellant's claim for this benefit must 
therefore be granted.  


ORDER

An extension of the appellant's delimiting date beyond June 
24, 1993, for DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, is granted.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 

